Exhibit 10.4

THIRD AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT

THIS THIRD AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (this
“Amendment”) is made and entered into as of the 11th day of October, 2007, by
and between CABANA BEACH OF SAN MARCOS, L.P., a Delaware limited partnership,
and CABANA SOUTH BEACH APARTMENTS LP, a Delaware limited partnership
(collectively, “Seller”), and EXCELSIOR LASALLE PROPERTY FUND, INC., a Maryland
corporation (“Purchaser”).

R E C I T A L S

WHEREAS, Seller and Purchaser entered into that certain Real Estate Purchase and
Sale Agreement with an effective date of September 13, 2007, as amended by that
certain First Amendment to Real Estate Purchase and Sale Agreement dated as of
October 1, 2007, and by that certain Second Amendment to Real Estate Purchase
and Sale Agreement dated as of October 9, 2007 (the “Second Amendment”)
(collectively, the “Purchase Agreement”), whereby Seller agreed to sell to
Purchaser, and Purchaser agreed to purchase from Seller that certain real
property commonly known as Cabana Beach Apartments and located at 1250 Sadler
Drive, San Marcos, Texas, and Cabana Beach Apartments (the “San Marcos
Property”) and located at 1601 SW 51st Terrace. Gainesville, Florida (the
“Gainesville Property” and together with the San Marcos Property, the
“Property”), as more particularly described in the Purchase Agreement; and

WHEREAS, Seller and Purchaser desire to amend the Purchase Agreement as provided
herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements set forth herein, Seller and Purchaser agree as follows:

 

  1. The above recitals are incorporated herein by reference and made a part
hereof.

 

  2. All initially capitalized terms that are not otherwise defined in this
Amendment shall have the meaning ascribed to such term in the Purchase
Agreement.

 

  3. Exhibits D, E, H, I (Gainesville Property only), J, K and L of the Purchase
Agreement are deleted in their entirety and Exhibits D, E, H, I, J, K and L
attached hereto, respectively, are inserted in their place.

 

  4. The following shall be inserted at the end of Section 2.3 of the Purchase
Agreement: “Notwithstanding the foregoing, Purchaser shall have the option to
extend the Closing Date to a date not later than November 21, 2007, provided
that Purchaser delivers to Seller written notice thereof not later than two
(2) Business Days prior to the then scheduled Closing Date and deposits into
escrow with the Title Company by wire transfer of immediately available federal
funds the sum of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) as
additional Deposit.”

 



--------------------------------------------------------------------------------

  5. The date “October 11, 2007” in Section 5.2 of the Purchase Agreement (as
amended by the Second Amendment) is hereby deleted and the date “October 12,
2007” is inserted in its place.

 

  6. Except as amended above, the Purchase Agreement remains unmodified and in
full force and effect in accordance with its terms and provisions.

 

  7. This Amendment may be executed in multiple facsimile counterparts, each of
which shall be deemed an original, and all of which, when taken together, shall
constitute one and the same instrument.

[The balance of this page has intentionally been left blank. Signature page
follows.]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser and Seller have executed this Amendment on the
date set forth above.

 

SELLER

CABANA BEACH OF SAN MARCOS, L.P.,

a Delaware limited partnership

By:  

Cabana Beach of San Marcos GP, Inc.,

a Florida corporation, its general partner

  By:  

/s/ Michael Ahwash

  Name:   Michael Ahwash   Title:   President, Fort Group

CABANA SOUTH BEACH APARTMENTS LP,

a Delaware limited partnership

By:  

Cabana SB of Gainesville, Inc.,

a Florida corporation, its general partner

  By:  

/s/ Michael Ahwash

  Name:   Michael Ahwash   Title:   President, Fort Group PURCHASER

EXCELSIOR LASALLE PROPERTY FUND, INC.,

a Maryland corporation

By:  

LaSalle Investment Management, Inc.,

a Maryland corporation, its Advisor

  By:  

/s/ Christine M. Akins

  Name:   Christine M. Akins   Title:   Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT D

EXCEPTIONS TO SELLER REPRESENTATIONS

San Marcos

 

1. Honeycutt Fire Systems, LP

2. U.S. Postal Solutions

3. Time Warner Cable

4. Worldwide Pest Control

5. Study Breaks Magazine

6. Scene Magazine

7. College Rental Blue Book a/k/a What’s Happening Publications

8. Apartment Finder Blue Book

9. Campus Guide and Off Campus Living

10. Apartment Experts

11. Dahill Industries

12. Benchmark Landscapes

13. Bugmaster

14. Waste Management

15. What’s Happening Magazine

San Marcos



--------------------------------------------------------------------------------

EXHIBIT D

EXCEPTIONS TO SELLER REPRESENTATIONS (Gainesville)

 

1. Gainesville Apartment and Condo Guide

2. Insite Magazine a/k/a Welcome Gainesville Florida

3. Campus Talk

4. AHRE Investors Two, Inc. d/b/a Apartment Hunters

5. Apartment Finders

6. B&B Office Systems

7. Waynes Automatic Fire

8. B&B Exterminating Co.

9. Absolute Value Lawn Care, Inc.

10. CoxCom, Inc.

11. GRUcom

12. Gator Pool Services, Inc.

13. Elite Towing

14. Waste Pro of Florida

15. Crime Prevention Security Systems

16. Stephen J. O’Grady of Florida, Inc.

17. Massey Services, Inc.

18. What’s Happening Publications a/k/a College Rentals

Gainesville



--------------------------------------------------------------------------------

Exhibit E

DEEDS

See Attached

 



--------------------------------------------------------------------------------

Document prepare by/Return to:

E. Ashley McRae, Esq.

Carey, O’Malley, Whitaker & Manson, P.A.

712 South Oregon Avenue

Tampa, FL 33606-2516

Parcel ID No.

TX Deed-Special Warranty (Cash) 1

 

THE STATE OF TEXAS       )       ) KNOW ALL MEN BY THESE PRESENTS: COUNTY OF  
    )

THAT THE UNDERSIGNED, Cabana Beach of San Marcos, L.P., hereinafter referred to
as “Grantor”, whether one or more, for in consideration of the sum of TEN
DOLLARS ($10.00) cash, and other good and valuable consideration in hand paid by
the Grantee herein named, the receipt and sufficiency of which is hereby fully
acknowledged and confessed, has GRANTED, SOLD and CONVEYED, and by these
presents does GRANT, SELL and CONVEY unto                     , herein referred
to as “Grantee”, whether one or more, the real property described as follows:

Lot 5A, Section Two, McKinley Place Subdivision, a subdivision in Hays County,

Texas, according to the map or lat thereof, recorded in Volume 2, Page 330,

Plat Records of Hayes County, Texas.

This conveyance, however, is made and accepted subject to any and all validly
existing encumbrances, conditions and restrictions, relating to the hereinabove
described property as now reflected by the records of the County Clerk of Hays
County, Texas.

TO HAVE AND TO HOLD the above described premises, together with all and singular
the rights and appurtenances thereto in anywise belonging unto the said Grantee,
Grantee’s heirs, executors, administrators, successors and/or assigns forever;
and Grantor does hereby bind Grantor, Grantor’s heirs, executors,
administrators, successors and/or assigns to WARRANT AND FOREVER DEFEND all and
singular the said premises unto the said Grantee, Grantee’s heirs, executors,
administrators, successors and/or assigns, against every person whomsoever
claming or to claim the same or any part thereof, by, through, or under Grantor,
but not otherwise.

Current ad valorem taxes on said property having been prorated, the payment
thereof is assumed by Grantee.



--------------------------------------------------------------------------------

EXECUTED on                     , 2007.                CABANA BEACH OF SAN
MARCOS, L.P., Witnesses:                  a Texas limited partnership        By:
Cabana Beach of San Marcos, GP, its General Partner        1301 Plantation
Island Drive South        St. Augustine, FL 32080-3108

 

     Print Name:  

 

     By:   

 

        David H. Fort, its President

 

        Print Name:  

 

        Grantee’s Address:        

 

       

 

        THE STATE OF TEXAS)         COUNTY OF)        

The foregoing instrument was acknowledged before me on                     ,
2007 by David H. Fort as President of Cabana Beach of San Marcos GP, the General
Partner of Cabana Beach of San Marcos, L.P., on behalf of the limited
partnership.

 

 

Notary Public, State of Texas Print Name :  

 

 

My Commission Expires:

 



--------------------------------------------------------------------------------

PREPARED BY AND RETURN TO:

E. Ashley McRae, Esq.

Carey, O’Malley, Whitaker & Manson, P.A.

712 South Oregon Avenue

Tampa, FL 33606-2516

Parcel ID No. 06680-022-000

SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED made effective on                     , 2007 by
CABANA SOUTH BEACH APARTMENTS LP, a Delaware limited partnership, whose address
is 1301 Plantation Island Drive South, Suite 304, St. Augustine, FL 32080-3108
(the “Grantor”) to                     , a Maryland limited liability company,
whose address is                                           (the “Grantee”):

(Whenever used herein the terms “Grantor” and “Grantee” include all the parties
to this instrument and the heirs, legal representatives and assigns of
individuals, and the successors and assigns of corporations.)

WITNESSETH: That the Grantor, for and in consideration of the sum of $10.00 and
other valuable considerations, receipt whereof is hereby acknowledged, hereby
grants, bargains, sells, aliens, remises, releases, conveys and confirms unto
the Grantee, all that certain land situate in Alachua County, Florida, together
with all improvements located thereon (the “Land”), described on Exhibit “A”
annexed hereto and incorporated herein by reference.

TOGETHER with all the tenements, hereditaments and appurtenances thereto
belonging or in anywise appertaining.

TO HAVE AND TO HOLD, THE SAME IN FEE SIMPLE FOREVER.

AND the Grantor hereby covenants with said Grantee that the Grantor is lawfully
seized of the Land in fee simple; that the Grantor has good right and lawful
authority to sell and convey the Land, and hereby warrants the title to the Land
and will defend the same against the lawful claims of all persons claiming by,
through or under the said Grantor, subject to the following permitted
exceptions:

 

  1. Taxes and assessments for the year 2007 and subsequent years, which are not
yet due and payable;

 

  2. Easement to Florida Power Corporation, as recorded in Official Records Book
139, Page 49, of the Public Records of Alachua County, Florida.



--------------------------------------------------------------------------------

  3. The City of Gainesville as recorded in Official Records Book 3246, Page
834, of the Public Records of Alachua County, Florida.

 

  4. Bellsouth Telecommunication, Inc. as recorded in Official Records Book
3298, Page 270, of the Public Records of Alachua County, Florida.

 

  5. Grant of Easement and Memorandum of Agreement as recorded in Official
Records Book 3581, Page 532, of the Public Records of Alachua County, Florida.

 

  6. Rights of tenants, as tenants only, under unrecorded leases, as set forth
on the rent roll attached hereto as Exhibit “A”, with no options or rights to
purchase any portion of the property.

IN WITNESS WHEREOF, the said Grantor has caused this Special Warranty Deed to be
executed by its duly authorized officer the day and year first above written.

 

Witnesses        CABANA SOUTH BEACH APARTMENTS LP,        a Florida limited
partnership        By Cabana SB of Gainesville, Inc., General Partner       
1301 Plantation Island Drive South

 

     St. Augustine, FL 32080-3108 Print Name:  

 

               By:   

 

 

        David H. Fort, President Print Name:  

 

        of Cabana SB of Gainesville, Inc.

STATE OF FLORIDA

COUNTY OF HILLSBOROUGH

The foregoing instrument was acknowledged before me on                     ,
2007, by David H. Fort, as President of Cabana SB of Gainesville, Inc., the
General Partner of Cabana South Beach Apartments LP, on behalf of the limited
partnership.

SEAL

 

Print Name:  

 

  Personally Known                OR Produced Identification               
Type of Identification Produced                         



--------------------------------------------------------------------------------

EXHIBIT H

San Marcos

 

SERVICE

 

VENDOR

 

ADDRESS

Advertising

  Study Breaks Magazine  

2520 Longview

Suite 315

Austin, TX 78705

Advertising

  Scene Magazine  

312A University Dr.

San Marcos, TX 78666

Advertising

  Apartment Finder Blue Book  

112 W. Hopkins St.

San Marcos, TX 78666

Advertising

  College Rentals Blue Book a/k/a What’s Happening Publications  

P.O. Box 143053

Gainesville, FL 32614

Advertising

  Campus Guide  

1904 RR 12

San Marcos, TX 78666

Advertising

  Campus Publishers of the South  

P.O. Box 143355

Austin, TX 78714

Alarm-Burglar and Fire Sprinkler Monitoring

  Honeycutt fire systems  

2340 Patterson Industrial Dr.

Pflugerville, TX 78660

Apartment Locator

  Apartment experts  

6850 Austin Center Blvd.

Suite 210

Austin, TX 78731

Cable and Internet

  Time Warner Cable  

12012 North MoPac

Expressway Austin, TX 78758

Copier Rental/Maint.

  Dahill Industries  

P.O. Box 314

San Antonio, TX 78292

Lawn services

  Benchmark Landscapes, LLC  

109 North RR 620

Austin, TX 78734

Mail Distribution

  US Postal Solutions, Inc.  

3035 NE 21 Way

Gainesville, FL 32609

Pest Control

  World Wide Pest Control  

5808 IH 10 West

San Antonio, TX 78201

Termite Bonds

  Bugmaster-Frank Hoage  

8411 North IH 35

Austin, TX 78753

Trash Removal

  Waste Management  

4730 SE Loop 410

San Antonio, TX 78222

Vending Machines

  Tobar Vending  

1515 Aquarena Springs Drive

Suite 103

San Marcos, TX 78666



--------------------------------------------------------------------------------

EXHIBIT H

Gainesville

 

SERVICE

 

VENDOR

 

ADDRESS

Advertising   Gainesville Apt & Condo Guide  

P.O. Box 357783

Gainesville, Florida 32635

Advertising   Insite Magazine d/b/a Welcome Gainesville, Florida  

P.O. Box 15192

Gainesville, Florida 32604

Advertising   What’s Happening Publications a/k/a College Rentals  

P.O. Box 143053

Gainesville, Florida 32635

Advertising   Apartment Finder  

12443 San Jose Blvd., Suite 201,

Jacksonville, FL 32223

Advertising   Campus Talk  

P.O.Box 143053

Gainesville, FL 32608

Advertising   The Independent Florida Alligator   Unknown Alarm-Burglar and Fire
  Crime Prevention Security Systems, Inc.  

4701SW 34th St.

Gainesville, FL 32608

Security and Fire Monitoring   Universal Security Monitoring, Inc.   Unknown
Answering Service   Schweickart & Associates  

3452 Stelhorn Rd.

Fort Wayne, In 46815-4630

Apartment Locator   AHRE Investors Two, Inc. d/b/a Apartment Hunters  

1037 N. Dale Mabry

Tampa, FL 32080

Cable   Cox Communications  

6020 NW 43rd St.

Gainesville FL 32653

Copier Rental/Maintenance   B & B Office Systems  

3213 SW 42nd

Street Gainesville FL 32608

Internet Services   GRUCom  

Gainesville Regional Utilities

301 SE 4th Ave

Station A-136

Gainesville Fl,32601



--------------------------------------------------------------------------------

Lawn Services   Absolute Value Lawn Care Inc.  

3550 NW 97th Blvd.

Gainesville Fl, 32606

Maintenance   Stephen J. O’Grady of Florida, Inc.  

9420 NW 13TH St.

Gainesville, FL 32653

Pest Control   Massey Services Inc.  

3210 SW 40th Blvd.

Suite G-10

Gainesville, FL 32608

Pool Maintenance   Gator pool Service  

PO Box 2181

Gainesville FL 32602

Sprinkler System   Waynes Automatic Fire  

11326 Distribution Ave.

West Jacksonville, FL 32256

Termite Bonds   B & B Exterminating Co.  

215 Osceloa St.

Jacksonville, FL 32204

Towing Service   Elite Towing  

907 B SW 3rd Street

Gainesville, FL

Trash Removal   WastePro of Florida, Inc.  

2101 W SR 434 Suite 315

Longwood, FL 32779

Courier Services   Gizmo’s Mail Service  

17598 NW 181st Street,

Alachua, FL 32615



--------------------------------------------------------------------------------

EXHIBIT I

LIST OF PERSONAL PROPERTY

See Attached



--------------------------------------------------------------------------------

Gainesville Personal Property Listing

 

Description

   # of
items/sets   

Memo

Four Bedroom Buildings (Phase I & II)

Couch

   240   

Arm chairs

   336   

Coffee table

   240   

Dining table/2 chairs

   240   

Patio table/4 chairs

   240   

Entertainment stand

   240   

Television

   240   

Mounting brackets

   96   

Refrigerator

   240   

Dishwasher

   240   

Microwave

   240   

Washer/Dryer set

   240   

Bed

   960    Includes frame, headboard, & matress/box spring set

Nightstand

   960   

Desk w/built-in

   960   

Desk chair

   960   

Two Bedroom Buildings (Phase I & II)

     

Couch

   264   

Arm chairs

   156   

Coffee table

   264   

Dining table/2 chairs

   264   

Patio table/4 chairs

   264   

Entertainment stand

   264   

Television

   264   

Mounting brackets

   156   

Refrigerator

   264   

Dishwasher

   264   

Microwave

   264   

Washer/Dryer set

   264   

Bed

   528    Includes frame, headboard, & matress/box spring set

Nightstand

   528   

Desk w/built-in

   528   

Desk chair

   528   

 



--------------------------------------------------------------------------------

Cabana Gainesville

Phase II

Personal Property

August 12, 2007

 

Description

   Cost Per
Unit    Number
Unit   

Total

Cost

2 Bedrooms / 2 Baths:

        

Head board and mattress

   $ 499.43    312    $ 155,822

Study chair and desk

   $ 276.34    312    $ 86,218

TV wall shelf

   $ 188.13    312    $ 58,697

Night tables

   $ 143.86    312    $ 44,884

Sofas and ottomans

   $ 920.87    156    $ 143,656

TV Shelfs

   $ 253.25    156    $ 39,507

Dining table and 2 chairs

   $ 440.68    156    $ 68,746

Patio table and 4 chairs

   $ 90.00    156    $ 14,040

Refrigerator and range

   $ 700.00    156    $ 109,200

Dishwasher/disposal/microwave

   $ 322.37    156    $ 50,290

Washer and dryer

   $ 580.00    156    $ 90,480

4 Bedrooms / 4 Baths:

        

Head board and mattress

   $ 499.43    384    $ 191,781

Study chair and desk

   $ 276.34    384    $ 106,115

TV wall shelf

   $ 188.13    384    $ 72,242

Night tables

   $ 143.86    384    $ 55,242

Sofas and ottomans

   $ 920.87    96    $ 88,404

TV Shelfs

   $ 253.25    96    $ 24,312

Dining table and 2 chairs

   $ 440.68    96    $ 42,305

Patio table and 4 chairs

   $ 90.00    96    $ 8,640

Refrigerator and range

   $ 700.00    96    $ 67,200

Dishwasher/disposal/microwave

   $ 322.37    96    $ 30,948

Washer and dryer

   $ 580.00    96    $ 55,680

42 inch Plasma HDTV Flatscreen

   $ 1,329.82    255    $ 339,104

Universal articulating wall bracket

   $ 299.00    134    $ 40,066

Smart mount tilt wallmount

   $ 99.00    121    $ 11,979             

Total

         $ 1,995,557             

 



--------------------------------------------------------------------------------

EXHIBIT J

WARRANTIES (San Marcos)

 

PRODUCT OR SYSTEM

  

MANUFACTURER OR SUBCONTRACTOR

Gate    Auto Gate Interior and Exterior Painting    Beckner Painting Associates,
Inc. Roofing Installation    Brinkman Roofing Roof-Shingle    GAF Materials
Corporation Concrete Foundation    C&C Concrete, Inc. Installation of Basketball
goals, fending for basketball and acrylic surfacing of basketball court   
Coastal Plains Sales & Service Painting of parking lots and installation of
parking signs    Evans Pavement Markings Sitework and Utilities    Linco
Construction Co. Gutters and Downspouts    Nationwide Gutter, Inc. Plumbing   
Robinson Plumbing, Inc. Installation of doors, millwork and hardware    UBI
Products Electrical    HR VanKirk Electric, Inc. Windows    HR Windows Carpet
Adhesive    W.W. Henry Company Tile & Tile Adhesive    Armstrong Window Shades
   Nysan Shading Systems Tilt Mirrors    Bobrick Shelving    LeeRowan Sliding
Doors    DSH Pool    Fun N Sun Pools of Austin, Inc. Electrical for Pool   
Allied Innovations LLC Pool Cartridge Filder    Pentair Pool Products Pool Pump
   Pentair Pool Products Pool Heater    Raypak Pool Lighting    Pentair Pool
Products Appliances (Stove, washer, dryer, refrigerator, range hood, microwave,
garbage disposal)    WhirlPool Security System    NAPCO Security Systems, Inc.
Ceiling Fans    Westinghouse HVAC-air handler    Goodman Manufacturing Company,
L.P. Air Conditioner    Goodman Manufacturing Company, L.P. Urinal Flushometers
   Sloan Valve Company Two Station Wall Mount Water Coolers    Elkay Water
Heaters    A.O. Smith Water Heaters Floor Drain Trap Primer    Precision
Plumbing Products, Inc.



--------------------------------------------------------------------------------

Pressure Balancing Cycling in-wall Valve, Trim for Pressure Balancing Cycling
in-wall Valve, Shower Handle   Cleveland Faucet One Handle Kitchen Faucet, Two
Handle Lavatory Faucet   Cleveland Faucet Toilets   ProFlo by Ferguson
Enterprises, Inc. Roofing   GAF Materials Corporation Doors   Masonite-Premdor
Showers   Aquarius Bathware Manifold   Central Sprinkler Company Fire Alarm
System   Silent Knight

NOTE-Seller makes no representations or warranties as to whether the Warranties
listed herein remain in effect.



--------------------------------------------------------------------------------

EXHIBIT J

WARRANTIES (Gainesville-Phase I)

 

PRODUCT OR SYSTEM

 

MANUFACTURER OR SUBCONTRACTOR

Swimming Pool   Brogan Pools & Spas Roof   CertainTeed HVAC -installation  
Builder’s Air of North Fla.

Underground Pipe

Placement/Directional

Drilling

  Future Works Communications Roofing   IGC Roofing Elevated Waterproofing  
Morton Concrete Inc. Post-Tension Concrete Slabs   Ridenhour Concrete & Supply,
Inc. Paint   M.A. Bruder & Sons, Inc. Plumbing   Sexton Plumbing Co. Insulation
  SSD Insulation, Inc. Drywall   Stanley Smith Drywall, Inc. Painting   Stanley
Smith Drywall, Inc. Fire Sprinklers   Wayne Automatic Fire Sprinklers Appliances
(Dishwasher, stove, washer, dryer, microwave, range hood, refrigerator)  
Whirlpool Wire Shelving   Lee/Rowan Company Plumbing Fixtures   ProFlo Doors  
Premdor Sliding, Bifold and Pivot Clubhouse Doors   DSH Doors Door Closers  
Taymor Loadcenter and Branch Circuit Breakers   Cutler-Hammer Smoke Detectors  
USI Electric, Inc. Chime Systems   USI Electric, Inc. Rare Earth Magnets  
George Risk Industries, Inc. Low Frequency Evacuation Signals and Low Current
Mini-horn   Gentex HVAC   Goodman Manufacturing Company Sea Shore/Four Seasons
Acrylic Latex House Paint   MAB Vulken Sealants   Tremco Residential Water
Heaters   State Water Heaters Security System   Digital Security Controls Ltd.
Fire Alarm System   Fire-Lite Alarms by Honeywell Vinyl Composition Tile and
Adhesive   Armstrong Windows   Atrium

NOTE-Seller makes no representations or warranties as to the terms and
conditions of the Warranties nor whether the Warranties listed herein remain in
effect



--------------------------------------------------------------------------------

EXHIBIT J

WARRANTIES (Gainesville-Phase II)

 

PRODUCT OR SYSTEM

 

MANUFACTURER OR SUBCONTRACTOR

Roofing Installation   A.R.C.I., Ltd. Roof-Asphalt Shingle   CertainTeed
Gyp-Crete and Light Weight Concrete   BH-FFS, LLC Installation of Mechanical
Systems   Mechanical Design Solutions, Inc. HVAC   Goodman Manufacturing Co.
Drywall   Ozark Atlantic, LLC Plumbing   Sexton Plumbing Co. Electrical
Installation   HR VanKirk Electric Appliances (Dishwasher, microwave, stove,
refrigerator, washer, dryer, range hood)   Whirlpool Entry Doors   Taylor
Building Products, Inc. Door Frames   Rediframe by The Dunbarton Corporation
Bathroom Mirrors   Binswanger Mirror Products Ceiling Fans   Westinghouse Meter
Equipment   Eaton Electrical and Milbank Standard Distributors Cooper Wire and
Cabling   Coleman Cable Co. Aluminum Cable   Alcan Cable, Division of Alcan
Products Corp. PVC Plastic Pipe   Cantex, Inc. Various Electrical Products  
Hubbell Electrical Products   Erico Products Outlet boxes, box extensions and
box covers   Allied Moulded Products, Inc. Fire Alarms   Fire Lite Alarms, Inc.
Garage Door Openers   Overhead Door Corporation HVAC (heat pump, condenser, air
handlers)   Goodman Manufacturing Co., L.P. Water Heaters   State Water Heaters
Two-handle bathroom faucet, Pressure Balance Shower Faucet Trim Kit, Kitchen
Faucet   Pro Flo by MarketFocus Communications, Inc. distributed by Ferguson
Windows   AtriumWindows and Doors

NOTE-Seller makes no representations or warranties as to whether the Warranties
listed herein remain in effect.



--------------------------------------------------------------------------------

EXHIBIT K

LEASING AND CREDIT GUIDELINES

See Attached



--------------------------------------------------------------------------------

Exhibit K

FortGroup Development / Suite USA, Inc

Leasing & Credit Acceptance Guidelines

LEASING STANDARDS

Suite USA, Inc. demands the following occupancy standards to apply at all
apartments and bedrooms within the portfolio:

 

  •  

Number of Bedrooms/Apartment is less than or equal to the Number of Qualified
Occupants (residents)/Apartment.

 

  •  

Each Bedroom is limited to one (1) occupant and this occupant must be a resident
who qualifies for tenancy individually or through joint worthiness.

 

  •  

Guests are limited to three (3) days within each ninety (90) day period;
otherwise the guest must qualify for tenancy. This policy will be the standard
unless otherwise approved by the Managing Agent on a case-by-case basis.

 

  •  

Residents are limited to five individual guests. This gives a maximum anytime
occupancy of twenty (20) people in a four (4) bedroom, fifteen (15) people in a
three (3) bedroom, and ten (10) people in a two bedroom.

 

  •  

Occupancy shall be in compliance with all rules, regulations, ordinances, and
laws of all Local, State, and Federal authorities having jurisdiction over such
occupancy.

Three Methods of Qualification

 

  •  

Guarantor (co-signor)

 

  •  

Self-Guaranty

 

  •  

Three-Month Prepayment

QUALIFICATION: GUARANTOR

A Guarantor is defined by Suite USA, Inc. as anyone over the age of twenty-one
(21) years who can legally qualify to complete an application for residency and
who is willing to accept the financial responsibility of the applicant that they
have chosen to sponsor for tenancy. This is not solely limited to the parents
and/or guardians of the applying resident(s). This guarantor is jointly
responsible for all leases, including any subsequent renewal contracts, which
the resident may sign during their tenancy.



--------------------------------------------------------------------------------

The applying Guarantor must complete the standardized “Unconditional and
Continuing Parental or Sponsor Guaranty” form. The signature of the Guarantor
must either be notarized by an independent party or witnessed by an agent of the
property. A credit report will be then be pulled on the applying Guarantor.

The credit report must indicate no less than three (3) revolving lines of
credit, a credit worthiness score 600 or above, and at least twelve (12) months
of good payment history. *For Guarantors, the inclusion is made to allot for
those who are establishing credit so long as they meet the additional
qualification requirements.

In conjunction with the satisfactory credit report, the applying Guarantor must
also have indication of twelve (12) months of rental/mortgage history (either by
a Rental History Request or as reported by the credit bureau) and a reported
gross household income of no less than three (3) times the monthly rent.

QUALIFICATION: SELF-GUARANTY

A Self-Guaranty is defined by Suite USA, Inc. as anyone over the age of eighteen
(18) years who can legally qualify to complete an application for residency and
who is willing to accept the financial responsibility associated with that
residency. This method of qualification holds the applying individual as the
sole source of financial responsibility for the term of the contract. This also
included any subsequent renewal contracts which the resident may then sign
during their tenancy.

The applying Self-Guaranty must complete the standardized “Unconditional and
Continuing Parental or Sponsor Guaranty” form. The signature of the
Self-Guaranty must either be notarized by an independent party or witnessed by
an agent of the property. A credit report will be then be pulled on the applying
Guaranty.

The Self-Guaranty is required to have a credit report indicating no less than
three (3) revolving lines of credit, a credit worthiness score 600 or above, and
at least twelve (12) months of good payment history. *For Self-Guaranties, the
inclusion is made to allot for those who are establishing credit so long as they
meet the additional qualification requirements.

The Self-Guaranty applicant must be currently employed and a verification will
be performed on the following criteria:

 

  •  

Length of employment. Suite USA, Inc. requires twelve (12) months of continued
employment in the same geographic location.

 

  •  

Current salary or wages. Suite USA, Inc. requires a minimum coverage of three
times the rent, i.e. the GROSS salary or wages must be at least three (3) times
the monthly rent.

 

  •  

The probability of continued employment. The answer should be “yes.”

If rent will be paid from an employment source of income, and it has been
verified, and it is sufficient to cover the rent more than three (3) times, this
element of the qualifying process is complete. If rent will NOT be paid from an
employment source of income, then the other source(s) must be verified.



--------------------------------------------------------------------------------

  •  

If the Applicant is a student, and there is financial aid involved, that must be
verified by the applicable college/university. A written letter from the college
or university, stating the amount of the financial award is required. The award
letter must be in hard copy form and will be placed in the applicant’s file. We
will not, however, defer any rental payments due to untimely aid disbursement.

 

  •  

If there is another source of income that is going to be utilized to pay rent
(trust fund, Social Security, disability income, savings account, etc.) it must
be verified in writing by the source and approved by Corporate. Child support
and alimony payments are not eligible to be counted as sources of income. The
income/rent payment ratio (3x gross income) remains the same for any of the
other eligible sources of income.

Qualification: Three-Month Prepayment

For applicants without the means to qualify independently or those without a
viable Guarantor option, they have the availability to pay down a three-month
equivalent to the rent prior to taking occupancy. This three-month prepayment is
equal to three (3) times the monthly rental rate as indicated on their lease
agreement. They have the option at the end of their lease agreement to apply it
to the last three (3) remaining months of their contract. If the tenant should
choose to renew past their initial contract period, this prepaid amount shall
carry over to the remaining three (3) months of the renewal lease term.



--------------------------------------------------------------------------------

EXHIBIT L

LIST OF PERMITS (SAN MARCOS)

 

1. Watershed Protection Plan Permit issued by the City of San Marcos dated
July 6, 2005, Permit No. 05-118

 

2. Site Development Permit issued by the City of San Marcos dated June 1, 2001,
Permit No. 10-1039

 

3. Site Preparation Plan Permit issued by the City of San Marcos dated July 6,
2005, Permit No. 05-119

 

4. The Certificates of Occupancy issued by the City of San Marcos for all
buildings dated October 4, 2006, Permits BL-05-01484 thru BL-05-01501,
BL-05-01504 thru BL-05-01506, BL-05-02324, BL-05-02347



--------------------------------------------------------------------------------

EXHIBIT L

LIST OF PERMITS (GAINESVILLE)

 

1. Department of Business and Professional Regulations, Division of Hotels and
Restaurants Permit for Nontransient Apartment issued by the on May 4, 2007,
License NAP1102958

 

2. Department of Health Annual Operating Permit for Swimming Pool dated May 16,
2007, License 079487

 

3. St. Johns River Water Management District Permit issued on January 24, 2005,
Permit No. 40-001-94724-1

 

4. New Apartments Permit issued by the City of Gainesville-Building Inspection
Department

 

  a. Dated August 15, 2005 for Building 1, 3-4, 6-19, Permit Nos.
20055565-20055568, 20055570-20055578, 20055580-20055585

 

  b. Dated September 27, 2005 for Building 2 and 5, Permit Nos. 2005566,
20055569

 

  c. Dated August 15, 2005 for the Clubhouse, Permit No. 20055564

 

  d. Dated August 15, 2005 for the Mail Building, Permit No. 20055689

 

  e. Dated August 15, 2005 for the Maintenance Buildings; Permit Nos. 20055579
and 20055586.

 

  f. Dated August 15, 2005 for the Gate House, Permit No. 20055688

 

5. City of Gainesville approval of final development order dated May 18, 2005,
Petition No. 40SPL-01 DB

 

6. City of Gainesville zoning compliance letter dated May 4, 2005; Petition
No. 40SPL-01 DB

 

7. Department of Environmental Protection Agency, Permit for Stormwater
Discharge dated August 19, 2005, Project ID No. FLR10AX62

 

8. Alachua County, Florida approval of driveway improvements and drainage
connection dated July 11, 2007, Permit No. 05-142

 

9. The following Certificates of Completion issued by the City of Gainesville
Building Inspection Department:

 

  a. Dated July 16, 2006 for Site Work on Phase II, Permit No. 20065147

 

10. The following Certificates of Occupancy issued by the City of Gainesville
Building Inspection Department:

 

  a. Dated August 15, 2005 for Buildings 1, 4, 6-19, Maint. Building, Clubhouse,
Permit Nos. 20055565, 20055568, 20055570-20055574, 20055576-20055578,
20055580-20055585, 20055579, 20055564,

 

  b. Dated September 27, 2005 for Building 2, Permit No.20055566

 

  c. Dated August 31, 2005 for Building 3, Permit No. 20055567

 

  d. Dated September 27, 2005 for Building 5, Permit No. 20055569

 

  e. Dated January 18, 2007 for Buildings 20-39, Maint. Building, Bus Shelter
Permit Nos. 20068041-20068060, 20068899, 20055579, 20068900

 

  f. Dated May 17, 2007 for Mail Box Kiosk, Permit No. 20071701